DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The term rail is being defined by its plain and ordinary meaning as follows: “a structural member or support” (see https://www.merriam-webster.com/dictionary/rail).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “horizontal cleaning bar” in claims 1-3, 7-11, 15-18, & 20; “mirror engaging component” in claims 1-3, 7-11, 15-18, & 20; “cleaning fluid distribution component” in claims 1-7, 9-15, & 18-19; and “sliding components” in claims 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cruz (US7231683B1).
As to claim 1, Cruz discloses a window cleaning apparatus (abstract), capable of cleaning a mirror. The apparatus comprising: a pair of vertical rails (Fig.3 ref 20); a horizontal cleaning bar (Fig.3 ref 16) moveably attached to the pair of vertical rails, the horizontal cleaning bar comprising a mirror engagement component (see Fig.7); a cleaning fluid distribution component (Fig.4 ref 23) in fluid communication with the horizontal cleaning bar (Col.9 lines 35-41 & Col.10 lines 53-60).
As to claims 4-6, Cruz teaches the apparatus of claim 1, wherein the mirror engaging component comprises a plurality of nozzles in fluid communication with the cleaning fluid distribution component(Col.10 lines 53-60), a plurality of brushes (Fig.7 ref 44, Col.11 lines 28-30), and a plurality of wipers (Fig.7 ref 48, Col.11 lines 37-43).
As to claim 7, Cruz teaches the apparatus of claim 1, wherein there is a water collection component attached to a bottom of each of the vertical rails (see Fig.2 ref 12). Since the bottom portion of the window frame can collect a small amount of waste water, it reads on waste water collection component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz (US7231683B1) in view of any/all Kim (KR101108011B1), Shang (CN203138342U), Chu (CN109363452A), and/or Kim (KR100531254B1, hereafter K1).
As to claim 2, Cruz teaches the apparatus of claim 1, but does not explicitly disclose the rails having a mounting slot. However, such a structure is common and known in the art, as evidenced by Kim, Wang, Chu, or K1.
Shang also discloses an art related window cleaning apparatus (abstract), having a horizontal cleaning bar (Fig.1 ref 1) moveably attached to two vertical rails (Fig.1 refs 9 & 10). The vertical rails have a slot for mounting of a window glass (see Fig.3 ref 11 into portions or refs 9 & 10).
Kim discloses an art related window cleaning apparatus (abstract) comprising a horizontal cleaning bar (Fig.1 ref 120) and vertical side rails (Fig.1 see vertical portions of frame including refs 101). The vertical rails also include grooves (i.e. slots) for mounting of the window glass [0029].
Chu discloses a bathroom mirror cleaning apparatus (abstract), having vertical rails (Fig.4 vertical portions near refs 101 & 102) and a moveably attached horizontal cleaning bar (Figs. 2-3 ref 14) to said rails. The rail structures also comprise a slot (Fig.4 ref 103, which extends in a u-shaped manner). Having such a frame protects both the mirror and the user [0051]. Chu and Cruz are related in the art of cleaning flat glass type substrates (i.e. mirrors and windows).
K1 discloses an art related window cleaning apparatus (abstract), wherein the cleaning apparatus comprises a horizontal cleaning bar (Fig.3 ref 12) which is connected to a pair of vertical rails (Fig.3 ref 13) and the rails comprises both a slot for mounting of the window (Fig.2 ref 133) and a portion for the moveably attached cleaning bar (Fig.2 refs 13, 134, & 137). The construction of Kim allows for a reduction in cost (lines 264-266).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the frame/rails of Cruz to utilize a frame/rail which allows for fitment of glass window and cleaning bar structure. Such integrated frame and rail structure are known to provide safety for both the user and the window (Chu [0051]) while reducing costs (K1 lines 264-266). Further, it is in the purview of one of ordinary skill in the art to utilize one known structural configuration for a frame and rails in place of another, with a reasonable expectation of success.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz (US7231683B1) in view of White (US20070044259A1) and evidentiary references Lescrauwaet (EP0047344A1) & Wang (CN107898374A).
As to claim 3, Cruz teaches the apparatus of claim 1, but does not disclose the rail comprising a valve with an actuation switch. However, the usage of valves in window cleaning apparatuses is known in the art, as evidenced by White.
White discloses an art related window cleaning apparatus (abstract), wherein it is known to control the flow of water via a manual valve [0053]. Thus, it is known in the art of window cleaning apparatuses to provide a valve in order to allow for liquid control. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Cruz to include a manual water control valve in order to allow for operator control over the fluid. As a manual valve utilizes some form of actuating device (i.e. lever, knob, button, switch, etc.) the manual valve actuating part would read on a actuation switch. The only difference remaining lies in the rail comprising said valve. However, a skilled artisan would attribute such a difference in valve location to be a mere rearrangement of parts, that would provide predictable results. Thus, a skilled artisan would find it obvious to locate a valve at any location on the system, including on a vertical rail with a reasonable expectation of success. Further, routing of fluid lines through a vertical rail is also a known configuration, as is the presence of a valve in fluid communication with a frame portion (see evidentiary reference Lescrauwaet Fig.1 refs 13, 14, & 16 & Wang Fig.1 ref 18).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz (US7231683B1) in view of Li (CN106618363A). The following rejection is provided as alternative, assuming arguendo that the previously cited wastewater collecting component does not read on a wastewater collecting component.
As to claim 7, Cruz teaches the apparatus of claim 1, but does not explicitly disclose a wastewater collection component. However, such a feature is well known in the art, as evidenced by Li.
Li discloses an art related window cleaning device (abstract), which has vertical rails (Fig.3 ref 11) and a horizontal cleaning bar (Fig.3 ref 20). Li also includes a wastewater tank (Fig.1 & 3 ref 121) located below the rail portion and attached to each rail [0037]. The wastewater tank allows for convenient removal of waste after cleaning [0040].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Cruz to include a wastewater tank below the rails for convenient removal of waste (Li [0040]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz (US7231683B1) in view of Hairaton (US6851156B1)
As to claim 8, Cruz teaches the apparatus of claim 1, but does not explicitly disclose where or how fluid is supplied to the supply tubes (Fig.4 ref 23). Therefore, Cruz does not explicitly disclose the fluid distribution component comprising a pump. However, pumps are well known components for supplying fluid and they are known in the art of window cleaning, as evidenced by Hairaton.
Hairaton discloses an art related window cleaning apparatus (abstract), wherein fluid is supplied to jets (Fig.1 ref 4) via a pipe (Fig.2 ref 6). The fluid is provided to the pipe via a pump and reservoir (Fig.2 refs 16 & 20; Col.2 lines 61-64 & Col.3 lines 1-5).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Cruz to provide a pump and reservoir in order to provide a way to supply liquid to the pipes and jets. Further, it is in the purview of one of ordinary skill in the art to supply known components for the intended purposes, especially when it is desired to do so.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz (US7231683B1) in view of Aldhafeeri (US20180317723A1) and Kim (KR101108011B1)
As to claim 9, Cruz teaches the apparatus of claim 1, but does not disclose a rechargeable battery. However, rechargeable batteries are known in the art, as evidenced by Aldhafeeri.
Aldhafeeri discloses an art related window cleaning apparatus (abstract), wherein a motor is operated via a solar rechargeable battery [0016].
Kim discloses an art related window cleaning apparatus wherein a solar cell is used to charge a batter and provide power to the apparatus [0007-0024]. Use of a rechargeable solar battery is more environmentally friendly (paragraph before [0024]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Cruz to include a solar rechargeable battery as it is more environmentally friendly.

Claim(s) 10 & 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz (US7231683B1) in view of White (US20070044259A1) and evidentiary references Gupta (see NPL1) Lescrauwaet (EP0047344A1), & Wang (CN107898374A).
As to claims 10 & 16, Cruz discloses a window cleaning apparatus (abstract), capable of cleaning a mirror. The apparatus comprising: a pair of vertical rails (Fig.3 ref 20); a horizontal cleaning bar (Fig.3 ref 16) moveably attached to the pair of vertical rails, the horizontal cleaning bar comprising a mirror engagement component (see Fig.7); a cleaning fluid distribution component (Fig.4 ref 23) in fluid communication with the horizontal cleaning bar (Col.9 lines 35-41 & Col.10 lines 53-60). Cruz does not disclose the rail comprising a valve with an actuation switch. However, the usage of valves in window cleaning apparatuses is known in the art, as evidenced by White.
White discloses an art related window cleaning apparatus (abstract), wherein it is known to control the flow of water via a manual valve [0053]. Thus, it is known in the art of window cleaning apparatuses to provide a valve in order to allow for liquid control. 
Cruz also does not disclose the presence of a second valve or tubing from each valve to the cleaning bar. However, a skilled artisan realizes the addition of multiple valves and pipes/tubing connecting each valve to the dispensing members of the horizontal cleaning bar is merely a method of engineering redundancy to improve reliability. The feature of adding valves and tubing in parallel configuration to increase reliability in liquid dispensing systems has long been known (see evidentiary reference Gupta Figs.1 & 4), for its express purpose of increasing reliability (see evidentiary reference Gupta Introduction). Gupta is relevant to Cruz as it relates to distribution of liquid within a system and a manner of making the aforementioned more reliable.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Cruz to include a manual water control valve in order to allow for operator control over the fluid. As a manual valve utilizes some form of actuating device (i.e. lever, knob, button, switch, etc.) the manual valve actuating part would read on a actuation switch. A skilled artisan would also include tubes and valves in parallel to the cleaning bar in order to increase reliability of the system via common redundant engineering techniques (evidentiary reference Gupta abstract & introduction). 
The only difference remaining lies in the rail comprising said valve. However, a skilled artisan would attribute such a difference in valve location to be a mere rearrangement of parts, that would provide predictable results. Thus, a skilled artisan would find it obvious to locate a valve at any location on the system, including on a vertical rail with a reasonable expectation of success. Further, routing of fluid lines through a vertical rail is also a known configuration, as is the presence of a valve in fluid communication with a frame portion (see evidentiary reference Lescrauwaet Fig.1 refs 13, 14, & 16 & Wang Fig.1 ref 18).
As to claims 12-14, Modified Cruz teaches the apparatus of claim 10, wherein the mirror engaging component comprises a plurality of nozzles in fluid communication with the cleaning fluid distribution component (Cruz Col.10 lines 53-60), a plurality of brushes (Cruz Fig.7 ref 44, Col.11 lines 28-30), and a plurality of wipers (Cruz Fig.7 ref 48, Col.11 lines 37-43).
As to claim 15, Modified Cruz teaches the apparatus of claim 10, wherein there is a water collection component attached to a bottom of each of the vertical rails (see Fig.2 ref 12). Since the bottom portion of the window frame can collect a small amount of waste water, it reads on waste water collection component.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz (US7231683B1) in view of White (US20070044259A1) and evidentiary references Gupta (see NPL1) Lescrauwaet (EP0047344A1), & Wang (CN107898374A) as applied to claim 10 above, and further in view of any/all of Kim (KR101108011B1), Shang (CN203138342U), Chu (CN109363452A), and/or Kim (KR100531254B1, hereafter K1)
As to claim 11, Modified Cruz teaches the apparatus of claim 10, but does not explicitly disclose the rails having a mounting slot. However, such a structure is common and known in the art, as evidenced by Kim, Wang, Chu, or K1.
Shang also discloses an art related window cleaning apparatus (abstract), having a horizontal cleaning bar (Fig.1 ref 1) moveably attached to two vertical rails (Fig.1 refs 9 & 10). The vertical rails have a slot for mounting of a window glass (see Fig.3 ref 11 into portions or refs 9 & 10).
Kim discloses an art related window cleaning apparatus (abstract) comprising a horizontal cleaning bar (Fig.1 ref 120) and vertical side rails (Fig.1 see vertical portions of frame including refs 101). The vertical rails also include grooves (i.e. slots) for mounting of the window glass [0029].
Chu discloses a bathroom mirror cleaning apparatus (abstract), having vertical rails (Fig.4 vertical portions near refs 101 & 102) and a moveably attached horizontal cleaning bar (Figs. 2-3 ref 14) to said rails. The rail structures also comprise a slot (Fig.4 ref 103, which extends in a u-shaped manner). Having such a frame protects both the mirror and the user [0051]. Chu and Cruz are related in the art of cleaning flat glass type substrates (i.e. mirrors and windows).
K1 discloses an art related window cleaning apparatus (abstract), wherein the cleaning apparatus comprises a horizontal cleaning bar (Fig.3 ref 12) which is connected to a pair of vertical rails (Fig.3 ref 13) and the rails comprises both a slot for mounting of the window (Fig.2 ref 133) and a portion for the moveably attached cleaning bar (Fig.2 refs 13, 134, & 137). The construction of Kim allows for a reduction in cost (lines 264-266).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the frame/rails of Cruz to utilize a frame/rail which allows for fitment of glass window and cleaning bar structure. Such integrated frame and rail structure are known to provide safety for both the user and the window (Chu [0051]) while reducing costs (K1 lines 264-266). Further, it is in the purview of one of ordinary skill in the art to utilize one known structural configuration for a frame and rails in place of another, with a reasonable expectation of success.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz (US7231683B1) in view of White (US20070044259A1) and evidentiary references Gupta (see NPL1) Lescrauwaet (EP0047344A1), & Wang (CN107898374A) as applied to claim 10 above, and further in view of Li (CN106618363A). The following rejection is provided as alternative, assuming arguendo that the previously cited wastewater collecting component does not read on a wastewater collecting component.
As to claim 15, Modified Cruz teaches the apparatus of claim 10, but does not explicitly disclose a wastewater collection component. However, such a feature is well known in the art, as evidenced by Li.
Li discloses an art related window cleaning device (abstract), which has vertical rails (Fig.3 ref 11) and a horizontal cleaning bar (Fig.3 ref 20). Li also includes a wastewater tank (Fig.1 & 3 ref 121) located below the rail portion and attached to each rail [0037]. The wastewater tank allows for convenient removal of waste after cleaning [0040].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Cruz to include a wastewater tank below the rails for convenient removal of waste (Li [0040]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz (US7231683B1) in view of White (US20070044259A1) and evidentiary references Gupta (see NPL1) Lescrauwaet (EP0047344A1), & Wang (CN107898374A) as applied to claim 10 above, and further in view of Hairaton (US6851156B1).
As to claim 17, Modified Cruz teaches the apparatus of claim 10, but does not explicitly disclose where or how fluid is supplied to the supply tubes (Cruz Fig.4 ref 23). Therefore, Cruz does not explicitly disclose the fluid distribution component comprising a reservoir. However, reservoirs are well known components for supplying fluid and they are known in the art of window cleaning, as evidenced by Hairaton.
Hairaton discloses an art related window cleaning apparatus (abstract), wherein fluid is supplied to jets (Fig.1 ref 4) via a pipe (Fig.2 ref 6). The fluid is provided to the pipe via a pump and reservoir (Fig.2 refs 16 & 20; Col.2 lines 61-64 & Col.3 lines 1-5).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Cruz to provide a pump and reservoir in order to provide a way to supply liquid to the pipes and jets. Further, it is in the purview of one of ordinary skill in the art to supply known components for the intended purposes, especially when it is desired to do so.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz (US7231683B1) in view of White (US20070044259A1), and evidentiary references Gupta (see NPL1), Lescrauwaet (EP0047344A1) & Wang (CN107898374A), any/all of Kim (KR101108011B1), Shang (CN203138342U), Chu (CN109363452A), or Kim (KR100531254B1, hereafter K1), and/or Li (CN106618363A) .
As to claims 18 & 20, Cruz discloses a window cleaning apparatus (abstract), capable of cleaning a mirror. The apparatus comprising: a pair of vertical rails (Fig.3 ref 20); a horizontal cleaning bar (Fig.3 ref 16) comprising a mirror engagement component (see Fig.7); a pair of slide components (e.g. see Figs.4 & 6-7 ref 17) for moving the horizontal cleaning bar along the pair of vertical rails; a cleaning fluid distribution component (Fig.4 ref 23) in fluid communication with the horizontal cleaning bar (Col.9 lines 35-41 & Col.10 lines 53-60); a water collection component attached to a bottom of each of the vertical rails (see Fig.2 ref 12). Since the bottom portion of the window frame can collect a small amount of waste water, it reads on waste water collection component. Cruz does not disclose the rail comprising a valve with an actuation switch. However, the usage of valves in window cleaning apparatuses is known in the art, as evidenced by White. Cruz does not explicitly disclose the rails having a mounting slot. However, such a structure is common and known in the art, as evidenced by Kim, Wang, Chu, or K1.
White discloses an art related window cleaning apparatus (abstract), wherein it is known to control the flow of water via a manual valve [0053]. Thus, it is known in the art of window cleaning apparatuses to provide a valve in order to allow for liquid control. 
Cruz also does not disclose the presence of a second valve or tubing from each valve to the cleaning bar. However, a skilled artisan realizes the addition of multiple valves and pipes/tubing connecting each valve to the dispensing members of the horizontal cleaning bar is merely a method of engineering redundancy to improve reliability. The feature of adding valves and tubing in parallel configuration to increase reliability in liquid dispensing systems has long been known (see evidentiary reference Gupta Figs.1 & 4), for its express purpose of increasing reliability (see evidentiary reference Gupta Introduction). Gupta is relevant to Cruz as it relates to distribution of liquid within a system and a manner of making the aforementioned more reliable.
Shang also discloses an art related window cleaning apparatus (abstract), having a horizontal cleaning bar (Fig.1 ref 1) moveably attached to two vertical rails (Fig.1 refs 9 & 10). The vertical rails have a slot for mounting of a window glass (see Fig.3 ref 11 into portions or refs 9 & 10).
Kim discloses an art related window cleaning apparatus (abstract) comprising a horizontal cleaning bar (Fig.1 ref 120) and vertical side rails (Fig.1 see vertical portions of frame including refs 101). The vertical rails also include grooves (i.e. slots) for mounting of the window glass [0029].
Chu discloses a bathroom mirror cleaning apparatus (abstract), having vertical rails (Fig.4 vertical portions near refs 101 & 102) and a moveably attached horizontal cleaning bar (Figs. 2-3 ref 14) to said rails. The rail structures also comprise a slot (Fig.4 ref 103, which extends in a u-shaped manner). Having such a frame protects both the mirror and the user [0051]. Chu and Cruz are related in the art of cleaning flat glass type substrates (i.e. mirrors and windows).
K1 discloses an art related window cleaning apparatus (abstract), wherein the cleaning apparatus comprises a horizontal cleaning bar (Fig.3 ref 12) which is connected to a pair of vertical rails (Fig.3 ref 13) and the rails comprises both a slot for mounting of the window (Fig.2 ref 133) and a portion for the moveably attached cleaning bar (Fig.2 refs 13, 134, & 137). The construction of Kim allows for a reduction in cost (lines 264-266).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Cruz to include a manual water control valve in order to allow for operator control over the fluid. As a manual valve utilizes some form of actuating device (i.e. lever, knob, button, switch, etc.) the manual valve actuating part would read on a actuation switch. A skilled artisan would also include tubes and valves in parallel to the cleaning bar in order to increase reliability of the system via common redundant engineering techniques (evidentiary reference Gupta abstract & introduction). 
Further, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the frame/rails of Cruz to utilize a frame/rail which allows for fitment of glass window and cleaning bar structure. Such integrated frame and rail structure are known to provide safety for both the user and the window (Chu [0051]) and reduce costs (K1 lines 264-266). Further, it is in the purview of one of ordinary skill in the art to utilize one known structural configuration for a frame and rails in place of another, with a reasonable expectation of success.
The only difference remaining lies in the rail comprising said valve and the fluid distribution component communicating with the rail. However, a skilled artisan would attribute such a difference in valve location and tube routing to be a mere rearrangement of parts, that would provide predictable results. Thus, a skilled artisan would find it obvious to locate a valve and route tubing at any location on the system, including on a vertical rail with a reasonable expectation of success. Further, routing of fluid lines through a vertical rail is also a known configuration, as is placement of a valve with a rail (see evidentiary reference Lescrauwaet Fig.1 refs 13, 14, & 16 & Wang Fig.1 ref 18).
Assuming arguendo that the recited wastewater collection component is not a wastewater collection compartment, such a feature is well known in the art, as evidenced by Li.
Li discloses an art related window cleaning device (abstract), which has vertical rails (Fig.3 ref 11) and a horizontal cleaning bar (Fig.3 ref 20). Li also includes a wastewater tank (Fig.1 & 3 ref 121) located below the rail portion and attached to each rail [0037]. The wastewater tank allows for convenient removal of waste after cleaning [0040].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Cruz to include a wastewater tank below the rails for convenient removal of waste (Li [0040]).
As to claim 19, Modified Cruz teaches the apparatus of claim 18, wherein the mirror engaging component comprises a plurality of nozzles in fluid communication with the cleaning fluid distribution component (Cruz Col.10 lines 53-60), a plurality of brushes (Cruz Fig.7 ref 44, Col.11 lines 28-30), and a plurality of wipers (Cruz Fig.7 ref 48, Col.11 lines 37-43).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xia (CN109124456A) discloses a window cleaning device having vertical rails, 2 motors, a battery, and a horizontal cleaning member with sliding portions (Fig.1). The device also has a pump (Fig.4 ref 21) and a portion of the rail having a tube which communicates with the horizontal cleaning member (Fig.4)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roelofsen (US20110162297A1) discloses a window cleaning device (abstract) wherein a cleaning bar (Fig.1 ref 2) is provided within a rail (Fig.3 ref 13a) and is movable attached [0038-0039].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sin (KR101696580B1) discloses a mirror cleaning device with vertical rails and a horizontal cleaning member (Fig.1) the cleaning member has nozzles and brushes (Fig.2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Llorens (ES2632401A1) discloses a window cleaning system having vertical guide rails and motors for each rail (Fig.1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cao (CN104043628A) discloses a glass cleaning device with vertical rails and a wastewater collection component (Fig.1). Inventor U (CN109497884A) also discloses similar (see Fig.1)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JPH0718353Y2 discloses a window cleaning apparatus (abstract) wherein rails are provided (Fig.1 ref 4), in which a cleaning bar is present (Fig.1 ref 7). The cleaning bar is moveably attached to the rail (Fig.1 ref 10).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (CN105559440A) discloses a mirror cleaning device with vertical rails, one rail having a tube within, a wastewater tank below the rails, and a horizontal cleaning component (Figs.1-2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou (CN110644887A) discloses a window cleaning apparatus (abstract) having rails (Fig.1 ref 28) in which a cleaning bar (Fig.1 ref 3) is moveably attached.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fu (CN111281257A) discloses a window cleaning device with vertical rails and a horizontal cleaning component (Fig.1), with a bottom of the frame having a wastewater tank (Fig.6). Augustin (DE19543595A1) discloses similar see Figs.2-6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711